Title: Thomas Jefferson to Gideon Gooch, 3 August 1810
From: Jefferson, Thomas
To: Gooch, Gideon


          
            Sir
             
                     Monticello 
                     Aug. 3. 10.
          
          
			 Mr Bacon, my overseer now comes for the Merino sheep, & will concur in any division of them agreeable to the President.
			 he mentioned in a letter to me some time ago that there would be a portion of wool to come with them. if you will accept of one half of my part of the wool, it is at your service. the other half is retained as a matter of curiosity.I had a pair of
			 Shepherd’s dogs here
			 for Dr Thornton, which he desired me to send to you, and said you would be so good as to take care of them & forward them to Washington either by mr Barry when he returned, or by the President’s waggon. this I understood was an arrangement with the President. the dog has since died. the bitch is now sent. she has been always kept tied, and fed with Indian bread alone. she is you 
                  young of extraordinary sagacity, has been taught nothing, but is capable of learning any thing. accept my respects.
          
            Th:
            Jefferson
        